UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
JOSHUA FRANCIS HARDEWAY CASE NO. 6:18-CV-01620
VERSUS JUDGE ROBERT R. SUMMERHAYS

JAVONIE COLONAGOSTA, ET AL. MAGISTRATE JUDGE WHITEHURST

JUDGMENT

The Judgment issued by the Court on September 9, 2019 [Doc. No. 34] is VACATED.!

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after an independent review of the record including the objections filed
by petitioner, and having determined that the findings and recommendations are correct under the
applicable law;

IT IS ORDERED that the Motion To Dismiss filed by Defendant James P. Doherty, Jr
[Rec. Doc. 12] is GRANTED, and Plaintiff Joshua Francis Hardeway’s claim against him is
DISMISSED WITH PREJUDICE.

THUS DONE AND SIGNED in Lafayette, Louisiana, on this ga day of September,

2019.

 

 

BERT R. SUMMERHAYS—
UNITED STATES DISTRICT JUDGE

 

' The Court’s prior Judgment noted the absence of Objections to the Report and Recommendation. On
September 11, 2019, Plaintiff's Objections to the Report and Recommendation were docketed by the Clerk
of Court. The objections are dated September 6, 2019. At the time the Court issued its Judgment, it failed
to notice Plaintiff does not receive e-mail notice of entry of documents. Accordingly, Plaintiff’s Objections
are timely. See Fed. R. Civ. P. 6(d).
